



EXHIBIT 10.1


CRITICARE SYSTEMS, INC.


2003 STOCK OPTION PLAN


1.   Purposes of the Plan. The purpose of this Plan is to advance the interests
of the Company's stockholders by enhancing the Company's ability to attract,
retain and motivate persons who make (or are expected to make) important
contributions to the Company by providing such persons with equity ownership
opportunities and performance-based incentives and thereby better aligning the
interests of such persons with those of the Company's stockholders.


2.   Definitions. As used herein, the following definitions shall apply:


(a)   "Administrator" means the Board or any of its Committees authorized to
administer the Plan, in accordance with section 4 of the Plan.


(b)   "Applicable Laws" means the requirements relating to the administration of
stock option plans under applicable state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options are, or will be, granted under the Plan.


(c)   "Board" means the Board of Directors of the Company.


(d)   "Cause" means the definition of Cause in Optionee's employment agreement,
if any, with the Company. If no such employment agreement or definition in such
agreement exists, Cause means (i) breach by Optionee of any covenant not to
compete or confidentiality agreement with the Company, (ii) failure by Optionee
to substantially perform his or her duties to the reasonable satisfaction of the
Board, (iii) serious misconduct by Optionee which is demonstrably and
substantially injurious to the Company, (iv) fraud or dishonesty by Optionee
with respect to the Company, (v) material misrepresentation by Optionee to a
stockholder or director of the Company, (vi) acts of negligence by Optionee in
performance of Optionee's duties that are substantially injurious to the Company
or (vii) Optionee's conviction of, or a plea of guilty or nolo contendere to, a
felony or other crime involving moral turpitude. The Administrator shall make
the determination of whether Cause exists.


(e)   "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.


(f)   "Committee" means a committee of Directors appointed by the Board in
accordance with section 4 of the Plan.




     

--------------------------------------------------------------------------------

 


(g)   "Common Stock" means the Common Stock, par value $0.04 per share, of the
Company.


(h)   "Company" means Criticare Systems, Inc., a Delaware corporation.

 
(i)   "Consultant" means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.


(j)   "Director" means a member of the Board.


(k)   "Disability" means total and permanent disability as defined in
section 22(e)(3) of the Code.


(l)   "Employee" means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. Neither service as a
Director nor payment of a director's fee by the Company shall be sufficient to
constitute "employment" by the Company.


(m)   "Exchange Act" means the Securities Exchange Act of 1934, as amended.


(n)   "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:


(i)   if the Common Stock is listed on any established stock exchange or a
national market system, including, without limitation, the Nasdaq National
Market or the Nasdaq SmallCap Market, its Fair Market Value shall be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange or system for the last market trading day prior to the
time of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;


(ii)   if the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or


(iii)   in the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.


(o)   "Officer" means a person who is an officer of the Company within the
meaning of section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.




    2  

--------------------------------------------------------------------------------

 


(p)   "Option" means a stock option granted pursuant to the Plan. All Options
granted pursuant to the Plan shall be considered nonstatutory stock options
within the meaning of section 422 of the Code and the regulations promulgated
thereunder.


(q)   "Option Agreement" means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.


(r)   "Optionee" means the holder of an outstanding Option granted under the
Plan.


(s)   "Parent" means a "parent corporation," whether now or hereafter existing,
as defined in section 424(e) of the Code.


(t)   "Plan" means this Criticare Systems, Inc. 2003 Stock Option Plan.


(u)   "Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.


(v)   "Section 16(b) " means section 16(b) of the Exchange Act.


(w)   "Service Provider" means an Employee, Officer, Director or Consultant.


(x)   "Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in section 424(f) of the Code.


3.   Stock Subject to the Plan. Shares of Common Stock which may be issued
pursuant to Options granted under the Plan may be either authorized and unissued
shares of Common Stock or authorized and issued shares of Common Stock held by
the Company as treasury stock. Subject to the provisions of section 10 of the
Plan, the maximum aggregate number of shares of Common Stock that may be issued
under the Plan is 430,000 shares. If an Option expires or becomes unexercisable
without having been exercised in full the unissued shares which were subject
thereto shall become available for future grant or sale under the Plan.


4.   Administration of the Plan.


(a)   Procedure.


(i)   Rule 16b-3. If the Company has a class of securities registered under the
Exchange Act, to the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.




    3  

--------------------------------------------------------------------------------

 


(ii)   Administration. The Plan shall be administered by [a] the Board or [b] a
Committee authorized by the Board to administer the Plan, which Committee shall
be constituted to satisfy Applicable Laws.


(b)   Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its sole
discretion, from time to time:


(i)   To determine the Fair Market Value.


(ii)   To select the Service Providers to whom Options may be granted hereunder.


(iii)   To determine the number of shares of Common Stock to be covered by each
Option granted hereunder.


(iv)   To approve forms of agreement for use under the Plan.


(v)   To determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Options may
be exercised (which may be based on performance criteria), any vesting
acceleration, and any restriction or limitation regarding any Option or the
shares of Common Stock relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine.


(vi)   To construe and interpret the terms of the Plan and awards granted
pursuant to the Plan.


(vii)   To prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws.


(viii)   To modify or amend each Option (subject to section 12(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan.


(ix)   To authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option previously granted by the
Administrator.


(x)   To make all other determinations deemed necessary or advisable for
administering the Plan.


(c)   Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations shall be final, conclusive and binding on all
Optionees.




    4  

--------------------------------------------------------------------------------

 


5.   Eligibility. All of the Company's Service Providers (and any individuals
who have accepted an offer for service as a Service Provider) are eligible to be
granted Options under the Plan.


6.   Limitations. Neither the Plan nor any Option shall confer upon an Optionee
any right with respect to continuing the Optionee's relationship as a Service
Provider with the Company, nor shall they interfere in any way with the
Optionee's right or the Company's right to terminate such relationship at any
time, with or without cause.


7.   Term of Plan. Subject to section 16 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten years unless terminated earlier under section 12 of the Plan. Any Options
outstanding at the end of such period shall remain in effect in accordance with
their terms.


8.   Options.

 
(a)   Term. The term of each Option shall be stated in the Option Agreement.


(b)   Exercise Price. The per share exercise price for the shares of Common
Stock to be issued pursuant to exercise of an Option shall be determined by the
Administrator, but shall not be less than Fair Market Value on the date the
Option is granted or the trading day immediately preceding the date the Option
is granted.


(c)   Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.


(d)   Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
Such consideration may consist entirely of:
 
(i)   cash;
 
(ii)   check;


(iii)   consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;


(iv)   any combination of the foregoing methods of payment; or




    5  

--------------------------------------------------------------------------------

 


(v)   such other consideration and method of payment for the issuance of shares
of Common Stock to the extent permitted by Applicable Laws.


(e)   Exercise of Option.

 
(i)   Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as are determined by the Administrator and set
forth in the Option Agreement. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence. An Option may not be exercised for a fraction of a share.
 
An Option shall be deemed exercised when the Company receives: [a] written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and [b] full payment for the shares of
Common Stock with respect to which the Option is exercised. Full payment may
consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a shareholder shall exist
with respect to the Common Stock subject to the Option, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
shares are issued, except as provided in section 10 of the Plan.


Exercising an Option in any manner shall decrease the number of shares of Common
Stock thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of shares of Common Stock as to which the Option is
exercised.


(ii)   Termination of Relationship as a Service Provider. If an Optionee ceases
to be a Service Provider, other than upon the Optionee's death or Disability,
retirement after age 55 or termination for Cause, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent that the Option is vested on the date of termination (but in no
event later than the expiration of the term of such Option as set forth in the
Option Agreement). In the absence of a specified time in the Option Agreement,
the Option shall remain exercisable for three months following the Optionee's
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the shares of Common Stock covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified herein,
the Option shall terminate, and the shares of Common Stock covered by such
Option shall revert to the Plan.




    6  

--------------------------------------------------------------------------------

 


(iii)   Disability or Retirement of Optionee. If an Optionee ceases to be a
Service Provider as a result of the Optionee's Disability or the Optionee's
retirement after age 55, the Optionee may exercise his or her Option within such
period of time as is specified in the Option Agreement to the extent the Option
is vested on the date of termination (but in no event later than the expiration
of the term of such Option as set forth in the Option Agreement). In the absence
of a specified time in the Option Agreement, the Option shall remain exercisable
for twelve months following the Optionee's termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
shares of Common Stock covered by the unvested portion of the Option shall
revert to the Plan. If, after termination, the Optionee does not exercise his or
her Option within the time specified herein, the Option shall terminate, and the
shares of Common Stock covered by such Option shall revert to the Plan.


(iv)   Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Option Agreement), by the Optionee's estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve months following the Optionee's death. If, at the time of
death, the Optionee is not vested as to his or her entire Option, the shares of
Common Stock covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee's estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee's will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the shares of Common Stock covered by such Option shall revert to
the Plan.


(v)   Termination for Cause. If an Optionee ceases to be a Service Provider as a
result of a termination for Cause, any Option or Options held by him or her
under the Plan, to the extent not exercised before such termination, shall
forthwith terminate.


(vi)   Buy-out Provisions. The Administrator may at any time offer to buy out
for a payment in cash or shares of Common Stock an Option previously granted
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.


9.   Nontransferability of Options. Unless determined otherwise by the
Administrator, an Option may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Option
transferable, such Option shall contain such additional terms and conditions as
the Administrator deems appropriate.




    7  

--------------------------------------------------------------------------------

 


10.   Adjustments Upon Changes in Capitalization, Dissolution, or Acquisition of
the Company.


(a)   Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option, as well as the price per share of Common Stock covered
by each such outstanding Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option.


(b)   Acquisitions. In the event that an Acquisition (as defined below) occurs
with respect to the Company, the Administrator shall, in its sole discretion,
have authority to provide for (i) waiver in whole or in part of any remaining
restrictions or vesting requirements in connection with any Option granted
hereunder, (ii) the conversion of each outstanding Option into cash equal to a
reasonable, good faith estimate of an amount (hereinafter the "Spread") equal to
the difference between the net amount per share payable in the Acquisition, or
as a result of the Acquisition, less the exercise price per share of the Option
and/or (iii) the conversion of outstanding Options into the right to receive
securities of another entity upon such terms and conditions as are determined by
the Administrator in its discretion. In estimating the Spread, appropriate
adjustments to give effect to the existence of the Options shall be made, such
as deeming the Options to have been exercised, with the Company receiving the
exercise price payable thereunder, and treating the shares receivable upon
exercise of the Options as being outstanding in determining the net amount per
share. For purposes of this section, an "Acquisition" shall mean any transaction
in which substantially all of the Company's assets are acquired or in which a
controlling amount of the Company's outstanding shares are acquired, in each
case by a single person or entity or an affiliated group of persons and/or
entities regardless of how the Acquisition is effectuated, whether by direct
purchase, through a merger or similar corporate transaction, or otherwise. For
purposes of this section a controlling amount shall mean more than 50% of the
issued and outstanding shares of stock of the Company. In cases where the
Acquisition consists of the acquisition of assets of the Company, the net amount
per share shall be calculated on the basis of the net amount receivable with
respect to shares upon a distribution and liquidation by the Company after
giving effect to expenses and charges, including but not limited to taxes,
payable by the Company before the liquidation can be completed.




    8  

--------------------------------------------------------------------------------

 


(c)   Dissolution or Liquidation. Subject to Section 10(b) above, in the event
of the proposed dissolution or liquidation of the Company, the Administrator
shall notify each Optionee as soon as practicable prior to the effective date of
such proposed transaction. The Administrator in its discretion may provide for
an Optionee to have the right to exercise his or her Option until ten days prior
to such transaction as to all of the Common Stock covered thereby, including
shares of Common Stock as to which the Option would not otherwise be
exercisable. In addition, the Administrator may provide that any Company
repurchase option applicable to any shares of Common Stock purchased upon
exercise of an Option shall lapse as to all such shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Option will
terminate immediately prior to the consummation of such proposed action.


11.   Date of Grant. The date of grant of an Option shall be, for all purposes,
the date on which the Administrator makes the determination granting such
Option, or such other later date as is determined by the Administrator. Notice
of the determination shall be provided to each Optionee within a reasonable time
after the date of such grant.


12.   Amendment and Termination of the Plan.


(a)   Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.


(b)   Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.


(c)   Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Optionee, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.


13.   Conditions Upon Issuance of Shares.


(a)   Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option unless the exercise of such Option and the issuance and delivery of
such shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.


(b)   Investment Representations. As a condition to the exercise of an Option,
the Company may require the person exercising such Option to represent and
warrant at the time of any such exercise that the shares of Common Stock are
being purchased only for investment and without any present intention to sell or
distribute such shares if, in the opinion of counsel for the Company, such a
representation is required.




    9  

--------------------------------------------------------------------------------

 


14.   Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any shares of Common Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.


15.   Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of shares of Common Stock as
shall be sufficient to satisfy the requirements of the Plan.


16.   Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within 12 months after the date the Plan is adopted.
Such stockholder approval shall be obtained in the manner and to the degree
required under Applicable Laws.
 
 



    10  

--------------------------------------------------------------------------------

 



CRITICARE SYSTEMS, INC.
STOCK OPTION GRANT AGREEMENT
(Grant No. _________)




THIS STOCK OPTION GRANT AGREEMENT dated as of _____________, 200__ (the "Grant
Date"), is between __________________ ("Optionee") and CRITICARE SYSTEMS, INC.,
a Delaware corporation (the "Company").


RECITALS


A.   The Company adopted the Criticare Systems, Inc. 2003 Stock Option Plan (the
"Plan"), which was approved by its Board of Directors (the "Board") and
stockholders effective November 14, 2003. The Plan is administered by the
Compensation Committee (the "Committee") of the Board.


B.   The Board has designated Optionee as a participant in the Plan.


C.   Pursuant to the Plan, Optionee and the Company desire to enter into this
Agreement setting forth the terms and conditions of the following option granted
to Optionee under the Plan.


AGREEMENTS


Optionee and the Company agree as follows:


1.   Grant of Stock Option. The Company grants to Optionee the right and option
(hereinafter referred to as the "Option") to purchase all or any part of up to
_____ shares (the "Option Shares") of the Company's common stock, par value
$0.04 per share (the "Common Stock "), on the terms and conditions set forth
below and in the Plan.


2.   Option Price. The purchase price of the Option Shares shall be $______ per
share, which is equal to or greater than the Fair Market Value of the Common
Stock on the trading day immediately preceding the Grant Date. Payment of the
purchase price shall be made by the Optionee at the time of exercise in the form
of cash or a check or, to the extent permitted by the Administrator, under a
cashless exercise program implemented by the Company in connection with the
Plan.


3.   Period of Exercise. Unless the Option is terminated as provided hereunder
or under the Plan, Optionee may exercise this Option in whole or in part at any
time after __________________ until it expires at 5 p.m., Milwaukee, Wisconsin
time, on the tenth anniversary of the Grant Date (the "Option Period").


4.   Definitions. Unless provided to the contrary in this Agreement, the
definitions contained in the Plan and any amendments to the Plan shall apply to
this Agreement.


       

--------------------------------------------------------------------------------

 

 
5.   Change in Capital Structure. The Option rights and exercise price of such
Option rights will be adjusted in the event of a stock dividend, stock split,
reverse stock split, recapitalization, reorganization, merger, consolidation,
acquisition or other change in the capital structure of the Company as
determined by the Administrator in accordance with the Plan.


6.   Nontransferability of Option. The Option shall not be transferable other
than by will or the laws of descent or distribution and shall be exercisable,
during Optionee's lifetime, only by Optionee.


7.   Delivery by the Company. As soon as practicable after receipt of all items
referred to in section 8(e)(i) of the Plan and any payment required by the Plan
(which payment may also be made in accordance with a cashless exercise program
implemented by the Company in connection with the Plan), the Company shall
deliver to Optionee certificate(s) issued in Optionee's name for the number of
Option Shares purchased by exercise of the Option (or, if requested by the
Optionee, such shares shall be issued to the Optionee by electronic transfer to
the Optionee's broker). If delivery is by mail, delivery of Option Shares shall
be deemed effected when the stock transfer agent of the Company shall have
deposited the certificates in the United States mail, addressed to Optionee.


8.   Addresses. All notices or statements required to be given to either party
hereto shall be in writing and shall be personally delivered or sent, in the
case of the Company, to its principal business office and, in the case of
Optionee, to Optionee's address as is shown on the records of the Company or to
such address as Optionee designates in writing. Notice of any change of address
shall be sent to the other party by registered or certified mail. It shall be
conclusively presumed that any notice or statement properly addressed and mailed
bearing the required postage stamps has been delivered to the party to which it
is addressed.


9.   Restrictions Imposed by Law. Notwithstanding any other provision of this
Agreement, Optionee agrees that Optionee shall not exercise the Option and that
the Company will not be obligated to deliver any shares of Common Stock or make
any cash payment if counsel to the Company determines that such exercise,
delivery or payment would violate any law or regulation of any governmental
authority or any agreement between the Company and any national securities
exchange upon which the Common Stock is listed. The Company shall in no event be
obligated to take any affirmative action in order to cause the exercise of the
Option or the resulting delivery of shares of Common Stock or other payment to
comply with any law or regulation of any governmental authority.


10.   Service Provider Relationship. Nothing in this Agreement or in the Plan
shall limit the right of the Company or any parent or subsidiary of the Company
to terminate Optionee's employment or other form of service relationship or
otherwise impose any obligation to employ and/or retain Optionee as a service
provider.




     2  

--------------------------------------------------------------------------------

 


11.   Effect of Termination of Service Provider Relationship.


(a)   Termination of Relationship as a Service Provider. If the Optionee ceases
to be a Service Provider, other than upon the Optionee's death or Disability,
retirement after age 55 or termination for Cause, the Option (to the extent
exercisable pursuant to Section 3 above as of the date of the Optionee's
termination) shall remain exercisable for three months following the date of the
Optionee's termination.


(b)   Disability or Retirement of Optionee. If the Optionee ceases to be a
Service Provider as a result of the Optionee's Disability or the Optionee's
retirement after age 55, the Option (to the extent exercisable pursuant to
Section 3 above as of the date of the Optionee's termination) shall remain
exercisable for twelve months following the date of the Optionee's termination.


(c)   Death of Optionee. If the Optionee dies while a Service provider, the
Option (to the extent exercisable pursuant to Section 3 above as of the date of
the Optionee's death) shall remain exercisable for twelve months following the
Optionee's death. The Option may be exercised by the executor or administrator
of the Optionee's estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee's will or the laws of descent or distribution.


(d)   Termination for Cause. If the Optionee ceases to be a Service Provider as
a result of a termination for Cause, the Option, to the extent not exercised
before such termination, shall forthwith terminate.


(e)   Unvested Options. If the Option is not exercisable pursuant to Section 3
above as of the date of the Optionee's termination for any reason, the Option
shall terminate as of the date of termination.


12.   Governing Law. This Agreement shall be construed, administered and
governed in all respects under and by the laws of the State of Wisconsin.


13.   Provisions Consistent with Plan. This Agreement is intended to be
construed to be consistent with, and is subject to, all applicable provisions of
the Plan, which is incorporated herein by reference. In the event of a conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall prevail.




_______________________________________
[Name of Optionee]


CRITICARE SYSTEMS, INC.


BY____________________________________
      Vice President-Finance


     3  

--------------------------------------------------------------------------------

 




EXHIBIT A


Option Exercise




1.   I exercise my option to purchase the number of shares of Criticare Systems,
Inc. (the "Company") common stock shown below pursuant to the Company’s 2003
Stock Option Plan.
 

 Grant Agreement  Options Exercised      Date____________________
 Number____________________  Grant No._________________  Per Share
  Option Price_________________
   
Option Price
  Enclosed____________________

 
 
2.   In connection with this Option exercise, I represent the following:


(a)  All conditions under the above-referenced Grant Agreement have been met
with respect to the Options exercised.


(b)  I have had access to and have reviewed all current publicly available
reports filed by the Company with the Securities and Exchange Commission and
have based my purchase on that information and not on any other oral or written
information supplied by the Company.


3.   I understand that before I receive my certificate for the shares referenced
above, the Company requires me to remit to it an amount sufficient to satisfy
any outstanding amounts due the Company and to satisfy any federal, state or
local withholding tax requirements.




Date____________________             Name_______________________________ 
                        (Please print name exactly as it should appear
                                    on your stock certificate)


                                Signature______________________________


